 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   DWAYNE REGINALD                           Case No. CV 18-09535-DMG (RAO)
     PATTERSON,
12
                        Petitioner,
13                                             ORDER ACCEPTING FINDINGS,
           v.                                  CONCLUSIONS, AND
14                                             RECOMMENDATIONS OF
     MARTINEZ, Warden,                         UNITED STATES MAGISTRATE
15                                             JUDGE
                        Respondent.
16

17
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the records
18
     and files herein, and the Magistrate Judge’s Report and Recommendation. The
19
     time for filing objections to the Report and Recommendation has passed and no
20
     objections have been received. Accordingly, the Court accepts and adopts the
21
     findings, conclusions, and recommendations of the Magistrate Judge.
22
           IT IS ORDERED that Respondent’s motion to dismiss is granted, and
23
     Judgment shall be entered dismissing this action without prejudice.
24

25
     DATED: April 16, 2019
26

27                                         DOLLY M. GEE
                                           UNITED STATES DISTRICT JUDGE
28
